DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-15 were originally pending in this application prior to the amendment dated 12/01/2021.
Claims 1, 6, 7, 8, 10, 12 and 14 are now amended. Claims 5, 11, 13 and 15 are cancelled and new claims 16-17 are added. Hence, claims 1-4, 6-10, 12, 14 and 16-17 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments (pg. 8 para 2), filed on 12/01/2021 with respect to the objection of claim 8 have been fully considered and are persuasive. The objection of claim 8 has been withdrawn. 
Applicant’s arguments (pg. 7 para 2), filed on 12/01/2021 with respect to the 112 rejections of claims 1, 5, 6, 11, 13 and 15 have been fully considered and are persuasive. The 112 (b) rejections of claims 1-15 have been withdrawn. 
Applicant’s arguments (pg.8 para 3-4), filed on 12/01/2021 with respect to claims 1, 6 and 16 have been fully considered and are persuasive, since the amendment has overcome the previous rejection.

Allowable Subject Matter
Claims 1-4, 6-10, 12, 14 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 6, closest prior art Zelniker et al. (US5704380) teaches a dishwashing machine (12) for washing dishes comprising a rotatable L-shaped arm (30) rotatable about vertical axis in 
Zelniker et al. (US5704380) neither teaches nor fairly suggests the fluid inlet coupler that is integrally molded with the horizontal leg of the spray assembly comprises for each channel thereof a respective downwardly depending inlet integrally formed with said channel, each of said inlets being adapted to couple and to seal to respective ones of the duct connectors.  
Regarding claim 16, closest prior art Zelniker et al. (US5704380) teaches a dishwashing machine (12) for washing dishes comprising a rotatable L-shaped arm (30) rotatable about vertical axis in a chamber 14 including horizontal and vertical legs (66 and 68), that sweep along a bottom and sidewall  arm (30) further comprising two liquid ducts (32, 34 for detergent) and one water duct (42) which contain nozzles ( 76’,76”,76’’’,78’,76’’,78’’’,80’,80’’) to direct detergent and water in different directions, L-shaped arm (30) further comprising : a fluid inlet coupler at an end of the horizontal leg 66.
Zelniker neither teaches nor fairly suggests at least one detergent reservoir each fluidly connected via a respective filler tube to a respective trough at an upper end of the dishwasher, there being further provided in fluid communication with said trough, a bottle mount dimensioned to accommodate a neck of a detergent bottle of the type having a one-way valve in a side thereof toward a base of the bottle, the one-way valve allowing for free entry of air when the bottle is emptied of detergent, the bottle mount having an upwardly projecting tube adapted to pierce a seal in said neck thereby allowing detergent to flow under gravity alone from the bottle to the reservoir.  
Therefore, claims 1, 6 and 16 are allowed because they are novel and unobvious over the prior art of record. Claims 2-4, 7-10, 12, 14 and 17 are in condition for allowance as they are dependent on base claims 1, 6 and 16 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711